DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1,5,6,8,9,11,12,14,15,18,19,21-28 and 36-45 are pending in the application. Claims 2,3,10   were cancelled and claims 26-45 were newly added in the amendment filed 9/22/21. 
Claim 5 is rejoined due to the applicant’s arguments that the targeting peptide comprises a polypeptide having an amino acid sequence that has at least 80% sequence identity to about 10 to about 50 consecutive amino acids of SEQ ID NO: 3.
A portion of SEQ ID NO: 3
    PNG
    media_image1.png
    334
    518
    media_image1.png
    Greyscale
that has a sequence identity to that of 
    PNG
    media_image2.png
    26
    332
    media_image2.png
    Greyscale
. Therefore, SEQ ID NO: 8 has 19 identical consecutive amino acids in common with SEQ ID NO: 3.

The rejection of claim(s) 1,2,8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Brady-Kalnay (US 2012/0141377A1) is withdraw due to the amendment.
The rejection of claim(s) 1,2,8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Kupcho et al. (US 2005/0170442A1), as evidenced by Krueger et al. (PNAS 1992, 89, 7417-7421) is withdraw due to the amendment.
The rejection of claims 1,2,6 and 8-12 under 35 U.S.C. 103 as being unpatentable over Brady-Kalnay (WO 2010/019884A1) in view of Brady-Kalnay (US 2012/0141377A1) is maintained.
The rejection of claims 1,2 and 8-12 under 35 U.S.C. 103 as being unpatentable over Kupcho et al. (US 2005/0170442A1), as evidenced by Krueger et al. (PNAS 1992, 89, 7417-7421) is withdrawn.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claim 45 depends on the instant claim 36 and does not further limit the instant claim 36. Applicant may cancel 

Modified Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6,8,9,11,12 and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady-Kalnay (WO 2010/019884A1) in view of Brady-Kalnay (US 2012/0141377A1) as stated in the office action mailed 7/12/21 but modified to include the rejoined and newly added claims and also, modified to include the reference of Rudin et al. (Mag. Reson. Imag. 2000, 18, 587-595) due to the amendment.
Brady-Kalnay (WO 2010/019884A1) discloses a molecular probe for use in detection of cancer cells comprising a targeting agent that specifically binds to and/or complexes with a proteolytically cleaved extracellular fragment of the Ig superfamily cell adhesion molecule (p2, [0003]). The targeting agent may comprise a fragment having MAM, Ig and first two FNII repeat binding domain of PTP[Symbol font/0x6D] (p2, [0005]; p3, [0010), such as SBK2 (SEQ ID NO: 5), etc. (p26, [0076]; claim 9) which encompasses the 
    PNG
    media_image2.png
    26
    332
    media_image2.png
    Greyscale
 of the instant claims and has at least 80% sequence identity to about 10 to about 50 consecutive amino acids of SEQ ID NO: 3.
A detectable moiety/imaging agent may be linked directly or indirectly to the targeting agent and can be at least one of PET imaging, magnetic resonance imaging, etc. (p2, [0007-0008]; p3, [0012]; p17, [0051-0052]; p18, [0053]). The probe can include a detectable moiety that is linked to the targeting agent (p2, [0007]) and therefore, a detectable moiety indicates a single moiety. The probe can be used for imaging the proteolytically cleaved PTP[Symbol font/0x6D] extracellular fragments in tumors (p10, [0028]; p19, [0057]; p23, [0068]; p27, [0079]). For example, the probe may be used for in vivo MRI methods to image intracranial cancer cells (p6, [0021]; p9, [0024]; p12, [0035]; p23, [0068]). The detectable moiety can include gadolinium, etc. (p18, [0056]). The gadolinium of the disclosure encompasses the gadolinium of the instant claims.
Additional residues may be added to either terminus of the peptide for the purpose of providing a linker by which the peptide can be conveniently affixed to a detectable moiety, etc. (p14, [0043]). Typical amino acid residues used for linking are lysine, cysteine, etc. (p14, [0044]). The lysine linking moiety of the disclosure encompasses the lysine linking moiety of the instant claims.
In one embodiment, a detectable moiety can be bound to the N-terminal glycine residue (N-terminal amine) of the peptide via a succinimidyl ester (p23, [0069]; p29, [0080]). Modifications to the targeting agent to introduce ligands that bind metal ions can be effected without undue experimentation by one of ordinary skill in the radiolabeling art (p19, [0057]; p20, [0060]). 
Brady-Kalnay (WO 2010/019884A1) does not explicitly disclose the single chelating agent coupled to the targeting peptide via the lysine linker or joining an amino group to the carboxyl group of a chelating agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the metal will be chelated via a single chelating agent as Brady-Kalnay (WO 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind the peptide of Brady-Kalnay (WO 2010/019884A1) to a chelating moiety via an amide bond wherein the N-terminal amine is coupled to the carboxy moiety of a detectable moiety/imaging agent as Brady-Kalnay (WO 2010/019884A1) teaches that the detectable moiety can be bound to an N-terminal amine via a succinimidyl ester. Brady-Kalnay (WO 2010/019884A1) teaches that the peptide may be coupled to the detectable moiety/imaging agent via an amino acid (e.g. lysine) linker. Therefore, Brady-Kalnay (WO 2010/019884A1) envisioned a probe wherein an amide is generated from coupling the amine of the lysine linker with a carboxyl group of a detectable moiety.

Brady-Kalnay (WO 2010/019884A1) does not disclose DOTA.
With regards to the instant claims 8,11,40 and 43.
Brady-Kalnay (US 2012/0141377A1) discloses the method of one or more of inhibiting motility, migration, dispersal and metastasis of a cell that expresses an RPTP that is proteolytically cleaved to form intracellular domain fragments by administering an amount of a therapeutically effective to inhibit function of proteolytically cleaved intracellular domain-containing fragments of PTP[Symbol font/0x6D] in cancer cells (abstract; p1, [0004-0006]). The proteolytically cleaved extracellular fragment of PTP[Symbol font/0x6D] (targeting peptide) includes an amino acid sequence containing MAM, Ig, etc. (p10, [0108]). 

The targeting peptide and therapeutic agent can be conjugated onto a nanoparticle (p10, [0109]). The nanoparticle comprising a therapeutic peptide can be directly or indirectly labeled with a detectable moiety (p10, [0111]). For example, 
    PNG
    media_image3.png
    446
    547
    media_image3.png
    Greyscale
Figs. 18A-B. The detectable moiety may be used for non-invasive imaging, such as PET, MRI (Gd-DOTA), etc. of PTP[Symbol font/0x6D] (p10, [0109],0113-0114]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chelate a single gadolinium metal of Brady-Kalnay (WO 2010/019884A1) to a single DOTA chelator as Brady-Kalnay (US 2012/0141377A1) discloses the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors and Brady-Kalnay (WO 2010/019884A1) teaches that the probe may comprise a detectable moiety used for imaging the proteolytically cleaved PTP[Symbol font/0x6D] extracellular fragments in tumors.
The Gd-DOTA of Brady-Kalnay (US 2012/0141377A1) is used in combination with a proteolytically cleaved extracellular fragment of PTP[Symbol font/0x6D] (targeting peptide) including an amino acid sequence containing MAM, Ig, etc., which are analogous to the targeting agent fragments MAM, Ig of Brady-Kalnay (WO 2010/019884A1), for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. 
Therefore, it would have been predictable to one of ordinary skill in the art to chelate a Gd to DOTA as it is known in the art that DOTA chelates Gd for in vivo MRI methods to image intracranial cancer cells without any undue experimentation.


Rudin et al. (Mag. Reson. Imag. 2000, 18, 587-595) discloses that Gd(DOTA) can be used in dynamic MRI for quantitative assessment (title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Gd(DOTA) probes of the combined references for dynamic quantitative MRI as Brady-Kalnay (WO 2010/019884A1) teaches of using a Gd-chelate probe for MRI of tumors, such as in vivo MRI methods to image intracranial cancer cells and Brady-Kalnay (US 2012/0141377A1) teaches of the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. Therefore, it would have been predictable to one of ordinary skill in the art to utilize a MRI Gd-chelate probe for MRI of tumors, not excluding dynamic quantitative MRI. Gd-DOTA is known for use in both MRI and dynamic quantitative MRI and therefore, the use for a known MRI agent in a known imaging method is predictable.
Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.
Applicant asserts that Brady-Kalnay (WO 2010/019884A1) does not teach of a single chelating agent and a single chelating agent and a single metal radiolabel, let alone that the chelating agent is linked to the targeting peptide via a linking molecule to the targeting peptide via a linking molecule that is not a contiguous portion of either the targeting peptide or chelating agent and which covalently joins an amino acid of the targeting peptide to a carboxyl group of the chelating agent. Instead, the examples of Brady-Kalnay (WO 2010/019884A1) conjugate the N-terminal glycine residues to Texas Red-X or Alexa-750 succinimidyl ester dye, which has a five-carbon spacer between the succinimide group that couples to the N-terminal amine and the fluorophore.

Brady-Kalnay (WO 2010/019884A1) teaches that the detectable moiety can be bound to an N-terminal amine of the peptide via a succinimidyl ester. Alternatively, the peptide may be coupled to the detectable moiety/imaging agent via an amino acid (e.g. lysine) linker. Therefore, Brady-Kalnay (WO 2010/019884A1) envisioned a probe wherein an amide is generated from coupling the amine of the lysine linker with a carboxyl group of a detectable moiety.
Applicant asserts that Brady-Kalnay (US 2012/0141377A1) does not teach the use of a single chelating agent with a single metal radiolabel or that the chelating agent should be linked to the targeting peptide via a linking molecule linking an amino acid of the targeting peptide to a carboxyl group of the chelating agent as in the present invention. Instead, Brady-Kalnay (US 2012/0141377A1) teaches that the targeting peptide and therapeutic agents are conjugated onto a nanoparticle and Fig. 18A-B) shows the structure of this targeted nanoparticle conjugate where the MRI contrast imaging agent and the therapeutic peptide are each conjugated to the nanoparticle. 
The reference of Brady-Kalnay (US 2012/0141377A1) was not used to teach of conjugating the targeting peptide and therapeutic agents onto a nanoparticle but was used to teach of the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors.
The Gd-DOTA of Brady-Kalnay (US 2012/0141377A1) is used in combination with a proteolytically cleaved extracellular fragment of PTP[Symbol font/0x6D] (targeting peptide) including an amino acid sequence containing MAM, Ig, etc., which are analogous to the targeting agent fragments MAM, Ig of Brady-Kalnay (WO 2010/019884A1), for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. 

Applicant asserts that Brady-Kalnay (US 2012/0141377A1) teaches that a PEG spacer can be used to conjugate the targeted peptide to a functional group on the nanoparticle and lists several types of detectable moieties and non-invasive imaging techniques includes MRI and Gd-DOTA that can be directly conjugated to the nanoparticle. At most, Brady-Kalnay (US 2012/0141377A1) suggests that a targeting peptide could be conjugated to a PEG spacer, which in turn is conjugated to a nanoparticle via a functional group and that nanoparticle is conjugated to an imaging agent.
The reference of Brady-Kalnay (US 2012/0141377A1) was not used to teach of conjugating Gd-DOTA onto a nanoparticle or the use of a PEG spacer to conjugate a targeted peptide to a nanoparticle.
The reference of Brady-Kalnay (US 2012/0141377A1) was used to teach of the use of Gd-DOTA in combination with a proteolytically cleaved extracellular fragment of PTP[Symbol font/0x6D] (targeting peptide) including an amino acid sequence containing MAM, Ig, etc. for non-invasive MRI of PTP[Symbol font/0x6D] in tumors wherein the targeting agent fragments MAM, Ig are analogous to the targeting agent fragments MAM, Ig of Brady-Kalnay (WO 2010/019884A1) for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. 
Therefore, it would have been predictable to one of ordinary skill in the art to chelate a Gd to DOTA as it is known in the art that DOTA chelates Gd for in vivo MRI methods to image intracranial cancer cells without any undue experimentation.
Applicant asserts that Brady-Kalnay (US 2012/0141377A1) teaches of multiple Gd-DOTA i.e. (Gd-DOTA)3 and would not use a single chelating agent with a single metal radiolabel.
The reference of Brady-Kalnay (US 2012/0141377A1) was not used to teach of multiple Gd-DOTA i.e. (Gd-DOTA)3 but was used teach of the use of Gd-DOTA in combination with a proteolytically cleaved extracellular fragment of PTP[Symbol font/0x6D] (targeting peptide) including an amino acid sequence containing 
The reference of Brady-Kalnay (WO 2010/019884A1) teaches that a detectable moiety/imaging agent may be linked directly or indirectly to the targeting agent and can be at least one of PET imaging, magnetic resonance imaging, etc. The probe can include a detectable moiety that is linked to the targeting agent and therefore, the detectable moiety encompass a single chelating agent as the probe may comprise a detectable moiety which indicates a single moiety.
Applicant asserts that applicant unexpectedly found that the agent comprising a single chelating agent with a single metal radiolabel could be used as MRI contrast agent that can cross the blood brain barrier and bind intracranial cancer cells and by used in dynamic quantitative MRI methods in vivo to image intracranial cancer cells.
The reference of Brady-Kalnay (WO 2010/019884A1) teaches that SBK2 crosses the blood brain barrier to detect glioma cells and label intracranial GBM tumors (p6, [0021]; p9, [0024]; p12, [0035]; p23, [0068]) and therefore the results are not unexpected. The attachment of a detectable agent to the SBK2 would allow for the probe to cross the blood brain barrier and the method of detection would only be modified by the type of detectable agent.
Gd-DOTA is known for use in MRI, dynamic quantitative MRI and therefore, the use for a known MRI agent in a known imaging method is predictable.
Applicant asserts that Brady-Kalnay (WO 2010/019884A1) in view of Brady-Kalnay (US 2012/0141377A1) does not teach or suggest an agent for use in detecting cancer cells comprising a targeting peptide that binds to and/or complexes with a proteolytically cleaved extracellular fragment of an immunoglobulin (Ig) superfamily cell adhesion molecule; and a single metal radiolabel that are linked to the targeting peptide via a linking molecule that is not a contiguous portion of either the targeting peptide or chelating agent and which covalently joins an amino acid of the targeting peptide to a 
The reference of Brady-Kalnay (WO 2010/019884A1) teaches that a detectable moiety/imaging agent may be linked directly or indirectly to the peptide targeting agent and can be at least one of PET imaging, magnetic resonance imaging, etc. The peptide targeting agent comprises a fragment having MAM, Ig and first two FNII repeat binding domain of PTP[Symbol font/0x6D] and may be linked via a lysine linker to the detectable moiety. The probe can include a detectable moiety that is linked to the targeting agent and therefore, the detectable moiety indicates a single chelating agent.
Brady-Kalnay (WO 2010/019884A1) teaches that the detectable moiety can be bound to an N-terminal amine via a succinimidyl ester. The peptide may be coupled to a detectable moiety/imaging agent via an amino acid (e.g. lysine) linker. Therefore, Brady-Kalnay (WO 2010/019884A1) envisioned a probe wherein an amide is generated from coupling an amino acid amine, such as of the lysine linker with a carboxyl group, such as that of a detectable moiety.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618